Title: To Thomas Jefferson from Albert Gallatin, 26 March 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir 
            Monday morning 26 Mch. 1804
                     
          
          I will loiter to day about Congress to attend to some bills, vizt that respecting lands south of Tenessee, and that laying specific duties, to which last an important clause has been added giving to the Govr., until the new Govt. shall be in operation, the powers of a district court in revenue cases, & also that of remitting forfeitures usually exercised by the Secy. of the Treasury: that clause will not only assist in securing the revenue but tend to conciliate the people by granting immediate relief in cases where, from ignorance, the forms of our laws shall not have been adhered to by merchants &a.—A single veto may destroy both bills in the Senate. As I will not be in the office, please to have the goodness to write in case any thing should require my attendance at your house—
          Respectfully Your obedt. Servt.
          
            Albert Gallatin 
          
        